717 S.E.2d 746 (2011)
Nanette HERBERT, Administrator of the Estate of Shirley L. Sykes
v.
Kay Harrison MARCACCIO and John Douglas Marcaccio.
No. 367P11.
Supreme Court of North Carolina.
October 6, 2011.
M. Greg Crumpler, Rocky Mount, for Herbert, Nanette, et al.
F. Marshall Wall, Raleigh, for Marcaccio, Kay Harrison, et al.
Timothy W. Wilson, for N.C. Farm Bureau Mutual Insurance Company.

ORDER
Upon consideration of the petition filed on the 23rd of August 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."